Fourth Court of Appeals
                                San Antonio, Texas
                                     September 8, 2021

                                    No. 04-20-00197-CR

                                   Rosalinda OLALDE,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR2149
                       The Honorable Jennifer Pena, Judge Presiding


                                      ORDER

       On September 3, 2021, Appellant Rosalinda Olalde moved for an extension of time to
September 23, 2021 to file a motion for rehearing or reconsideration en banc of this court’s
August 18, 2021 decision. We grant the motion for extension of time and order the motion for
rehearing or reconsideration en banc filed by September 23, 2021.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court